Per Curiam:

This case was remanded at a former hearing with directions to settle the accounts between the parties. (Brooks v. Brooks, 86 Kan. 944, 122 Pac. 889.) It is stipulated that the cause shall now be heard in this court upon the former abstract and briefs and an agreed statement of the new evidence presented at the last trial. No further argument was presented at this hearing. It seems to be contended that the proceedings at the last trial were not in conformity to the opinion of this court. We are not advised nor does the agreed statement show wherein the proceedings do not conform to the decision. The judgment is therefore affirmed.